Title: From John Adams to George Conway, 11 January 1799
From: Adams, John
To: Conway, George


To the Citize Inhabitants of the County of Green in the State of Tenessee.Gentlemen
Phyladelphia Jan. 11. 1799

With much Pleasure I have received and read your unanimous Address of first of August, 1798, and regretts that unavoidable Circumstances have so long prevented an Acknowledgment of it, according to its merit. Although you may by your situation be removed from the immediate Aggressions of Transatlantic Powers, yet as members of the same Body you cannot fail to suffer with the first sufferings of those who are more immediately exposed. The Agriculture of this Country and its Commerce are wedded together, for better and for Worse in sickness and in health. And both are equally interested in the Honor and Independence of the Country.
I perceive with great satisfaction from your Address and in many other Ways that correct Sentiments are formed of the Conduct of France in the West as well as in the East, in the South as well as in the North.
Your Approbation and Confidence are received with Pleasure.
Your Joy, at on the Appointment of General Washington does you honor.

John Adams